Exhibit 10.2

 

FIRST AMENDMENT AGREEMENT

 

This FIRST AMENDMENT AGREEMENT (this “First Amendment”) is made and entered into
as of February 4, 2019 (“Amendment Date”) by and between Sysorex, Inc., a Nevada
corporation (the “Company”), and Inpixon, a Nevada corporation (the
“Purchaser”). In this First Amendment, the Company and the Purchaser are
sometimes referred to singularly as a “party” and collectively as the “parties”.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Note (as defined below) or the NPA (as defined below), as applicable.

 

WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of December
31, 2018 (the “NPA”), by and between the Company and the Purchaser, the Company
has issued and sold to the Purchaser a secured promissory note in a maximum
principal amount up to an aggregate sum of $3,000,000.00 dated as of December
31, 2018 (the “Note”); and

 

WHEREAS, subject to the terms and conditions herein, the parties desire to amend
the NPA and the Note to increase the maximum principal amount that may be
outstanding at any time from $3,000,000.00 to $5,000,000.00 in accordance with
this First Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1.       Amendment to the NPA and the Note. The reference in paragraph 1 of the
NPA to “Three Million Dollars ($3,000,000)” is hereby deleted and replaced with
“Five Million Dollars ($5,000,000)”. The reference to $3,000,000.00 on the face
of the Note is hereby deleted and replaced with $5,000,000.00 and the reference
to “Three Million Dollars ($3,000,000.00)” in the preamble to the Note is hereby
deleted and replaced with “Five Million Dollars ($5,000,000.00).” There are no
other changes to the NPA or Note.

 

2.       Effect on Transaction Documents.

 

2.1.       As of the date hereof, each reference in the NPA to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the NPA, and each
reference in the Note to “the Note Purchase Agreement,” “the Agreement,”
“thereunder,” “thereof” or words of like import referring to the NPA shall mean
and be a reference to the NPA, as amended by this First Amendment.

 

2.2.       As of the date hereof, each reference in the Note to “this Note,”
“hereunder,” “hereof” or words of like import referring to the Note, and each
reference in the NPA to the “Note,” “thereunder,” “thereof” or words of like
import referring to the Note shall mean and be a reference to the Note, as
amended by this First Amendment.

   

2.3.       Except as expressly set forth herein, the terms and conditions of the
NPA and Note shall remain in full force and effect and each of the parties
reserves all rights with respect to any other matters and remedies.

  

 

 

 

3.       Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this First Amendment.

 

4.       Miscellaneous.

 

4.1.       This First Amendment, the Note, and the NPA contain the entire
agreement of the parties with respect to the subject matter hereof and supersede
all prior agreements and understandings, oral or written, with respect to such
matters. This First Amendment shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. This First Amendment may
not be amended, modified or supplemented, and no provision of this First
Amendment may be waived, other than by a written instrument duly executed and
delivered by the parties.

 

4.2.       It is hereby understood that this First Amendment does not constitute
an admission of liability by any party, including any admission of default under
the NPA or the Note.

 

4.3.       In all respects, including all matters of construction, validity and
performance, this First Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada as applicable to
contracts made and performed in such State, without regard to principles thereof
regarding conflicts or choice of law.

 

4.4.       This First Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same agreement. In the event
that any signature is delivered in .pdf by email, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature were the original thereof.

 

[SIGNATURE PAGE FOLLOWS]

   

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed on the day and year first above written.

  

  INPIXON       By: /s/ Nadir Ali   Name:  Nadir Ali   Title: Chief Executive
Officer

 

[SIGNATURE PAGE OF THE PURCHASER]

 

 

 

    

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed on the day and year first above written.

  

  SYSOREX, INC.       By: /s/ Zaman Khan     Name:  Zaman Khan     Title: Chief
Executive Officer

 

[SIGNATURE PAGE OF THE COMPANY]

 



 

 